Exhibit 10.1

 

LOGO [g39833ex10_1p1.jpg]    Cira Centre    2929 Arch Street, 17th Floor   
Philadelphia, PA 19104    215.243.9000 | rait.com

August 4, 2015

In connection with the offer of settlement by Taberna Capital Management, LLC
(“Taberna”) to the United States Securities and Exchange Commission
(“Commission”) relating to the Commission’s investigation of Taberna,

 

I. RAIT Financial Trust (“RAIT”) commits:

 

  A. To not, directly or through any company that is an affiliated person (as
such term is defined in Section 2(a)(3)(C) of the Investment Company Act of
1940) (“affiliate”) of RAIT, seek or acquire any client relationship under which
RAIT (or its affiliate) would act as an investment adviser, as defined in
section 202(a)(11) of the Investment Advisers Act of 1940, for a period of three
(3) years following the date of the Taberna Order (hereinafter the “Order”).

 

  B. To ensure the payment by Taberna of disgorgement of $13,000,000,
prejudgment interest of $2,000,000, and a civil penalty of $6,500,000 to the
Securities and Exchange Commission.

 

  C. Within ten (10) days of the entry of the Order, to post prominently on
RAIT’s principal website a summary of the Order and hyperlink to the entire
Order. RAIT shall maintain the hyperlink on its website for a period of twelve
(12) months from the entry of the Order. Within thirty (30) days of the entry of
the Order, RAIT shall provide a copy of the Order to each of Taberna’s existing
advisory clients, if any, as of the entry of the Order via mail, e-mail, or such
other method as may be acceptable to the Staff, together with a cover letter in
a form not unacceptable to the Commission Staff.

 

  D. Within thirty (30) days of the entry of the Order, to provide a copy of the
Order to the current managers of the Taberna CDOs (to the extent known to RAIT),
along with a cover letter requesting that the current managers provide notice to
each Taberna CDO of the existence of the Order, and further requesting that the
current managers post a hyperlink to the Order on any website maintained to
communicate with investors in the Taberna CDOs.

 

  E.

To cooperate fully with the Commission in any and all investigations,
litigations or other proceedings relating to or arising from the matters
described in the Order. In connection with such cooperation, RAIT shall: (i)
produce, without service of a notice or subpoena, any and all non-privileged
documents and other information requested by the Staff subject to any
restrictions under the law of any foreign jurisdiction; (ii) use its best
efforts to cause its officers, employees, and directors to be interviewed by the
Staff at such time as the Staff reasonably may direct; (iii)



--------------------------------------------------------------------------------

  provide any certification or authentication of business records of the company
as may be reasonably requested by the Staff; and (iv) use its best efforts to
cause its officers, employees, and directors to appear and testify without
service of a notice or subpoena in such investigations, depositions, hearings or
trials as may be requested by the Staff.

 

  F. To certify, in writing every six (6) months from the date of the Order, and
continuing for three years after the date of the Order, compliance with the
commitment(s) set forth above. The certification shall identify the
commitment(s) and provide written evidence of compliance in the form of a
narrative. The Commission staff may make reasonable requests for further
evidence of compliance, and RAIT agrees to provide such evidence. The
certification and supporting material shall be submitted to Reid A. Muoio,
Assistant Director in the Division of Enforcement (“Division”) (100 F St., NE,
Washington, DC 20549) with a copy to the Office of Chief Counsel of the
Enforcement Division (100 F St., NE, Washington, D 20549).

 

II. Taberna and RAIT hereby agree and acknowledge that the terms of the letter
agreement dated November 4, 2014 (“Letter Agreement”), will remain in full force
and effect following the entry of any settlement between Taberna and the
Commission. The terms of the Letter Agreement shall remain operative until such
time as the staff of the Enforcement Division (“Staff”) provides notice to
Taberna and RAIT (directly or through counsel) that the Staff does not
anticipate the institution of any additional enforcement actions arising out
this matter. For the avoidance of doubt, Taberna and RAIT hereby further
acknowledge that paragraph II serves only to memorialize the understanding of
the parties at the time of the execution of the Letter Agreement.

 

RAIT FINANCIAL TRUST By:  

/s/ James J. Sebra

Name:   James J. Sebra Title:   Chief Financial Officer and Treasurer

 

2